UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-02633 FIRST VARIABLE RATE FUND FOR GOVERNMENT INCOME (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Six months ended June 30, 2011 Item 1. Report to Stockholders. INFORMATION REGARDING CALVERT OPERATING COMPANY NAME CHANGES Effective on April 30, 2011, the following Calvert operating companies changed their names as indicated: Old Name New Name Company Description Calvert Group, Ltd. Calvert Investments, Inc. Corporate parent of each operating company listed below Calvert Asset Management Calvert Investment Investment advisor to the Company, Inc. Management, Inc. Calvert Funds Calvert Distributors, Inc. Calvert Investment Distributors, Principal underwriter Inc. and distributor for the Calvert Funds Calvert Administrative Calvert Investment Administrative services Services Company Administrative Services, Inc. provider for the Calvert Funds Calvert Shareholder Calvert Investment Services, Shareholder servicing Services, Inc. Inc. provider for the Calvert Funds Choose Planet-friendly E-delivery! Sign up now for on-line statements, prospectuses, and fund reports. In less than five minutes you can help reduce paper mail and lower fund costs. Just go to www.calvert.com. If you already have an online account at Calvert, click on My Account, and select the documents you would like to receive via e-mail. If youre new to online account access, click on Login/Register to open an online account. Once youre in, click on the E-delivery sign-up at the bottom of the Account Portfolio page and follow the quick, easy steps. Note: if your shares are not held directly at Calvert but through a brokerage firm, you must contact your broker for electronic delivery options available through their firm. TABLE OFCONTENTS 4 Presidents Letter 6 Portfolio Management Discussion 9 Shareholder Expense Example 11 Statement of Net Assets 14 Statement of Operations 15 Statements of Changes in Net Assets 17 Notes to Financial Statements 23 Financial Highlights 27 Explanation of Financial Tables 29 Proxy Voting and Availability of Quarterly Portfolio Holdings Dear Shareholder: Markets fluctuated with global political and economic news throughout the first half of the year, particularly in reaction to the political turmoil in North Africa and the Middle East, the tragedy in Japan, the European sovereign debt crisis, and the state of the U.S. economic recovery. All of these events prompted a move toward more defensive sectors of the fixed-income markets in the later part of the six-month reporting period. Inflation is becoming more of a focus for investors worldwide as food and energy prices increase, causing concerns about global economic growth, especially in emerging economies such as China. However, core inflation in the U.S. has remained low. Combined with the high unemployment rate of 9.2% as of June, low inflation is driving the Federal Reserves (Feds) continued accommodative monetary policy. Markets Fluctuate But End on Solid Note Investment-grade corporate bonds, as measured by the Barclays Capital U.S. Credit Index, returned 3.41% for the six-month reporting period, while high yield bonds as measured by the BofA Merrill Lynch U.S. High Yield Master II Index returned 4.93%. Money market returns declined as a variety of factors drove Treasury-bill yields to near 0%. Overall, it was a tale of two very different quarters. Treasury yields generally rose during the first part of the year, while corporate bonds outperformed as strong corporate earnings and lower default expectations encouraged investors to move into riskier asset classes, including high-yield bonds. Then the disasters in Japan and renewed concerns about the sovereign debt crisis in Europe caused a flight to safety that drove Treasury yields lower and dampened high-yield bond returns in the second quarter. We also saw a turnaround in the municipal bond market as slowing investor outflows and minimal new debt issuance led returns to rebound after the beginning of the year. Opportunities and Challenges Ahead Despite the summer doldrums and growing investor pessimism, we do not subscribe to the double-dip recession sentiment that became more prevalent during the second quarter. The United States still looks better than much of the rest of the world, and we expect the remainder of the year will bring continued U.S. economic recovery, characterized by modest yet uneven economic growth. www.calvert.com CALVERT FIRST GOVERNMENT MONEY MARKET FUND SEMI-ANNUAL REPORT (UNAUDITED) 4 The Treasury market will likely experience some volatility, as will the corporate bond market later this year, as investors deal with the end of the Feds expan-sionary QE2 program. The Fed is currently caught between a rock and a hard place. On one side, it may be tempting for the Fed to try to head off inflation by raising interest rates. On the other, it may also be tempting to try to stimulate economic growth by launching QE3. In the current political environment, however, the latter seems unlikely. Therefore, we anticipate that the Fed will stay on the sidelines for the rest of the year, making no moves in either direction. We are confident the economy and markets are marching forward toward full recovery, although volatility is likely to continue in the months ahead. We also believe that your experienced Calvert investment managers can successfully navigate through temporary headwinds and find opportunities in any market. Discuss Your Portfolio Allocations with Your Advisor Life can shift your financial goals and market volatility can shift your portfolios asset allocation, resulting in either one or both being out of sync with your needs. Therefore, we recommend meeting with your financial advisor periodically to ensure that your investment strategy and target mix of investments is still appropriate for your financial goals and risk tolerance. We also encourage you to visit our website, www.calvert.com , for Fund information and updates as well as market and economic commentary from Calvert professionals. As always, we appreciate that youve chosen to invest with Calvert. Barbara J. Krumsiek President and CEO Calvert Investments, Inc. July 2011 www.calvert.com CALVERT FIRST GOVERNMENT MONEY MARKET FUND SEMI-ANNUAL REPORT (UNAUDITED) 5 Investment Climate The first half of 2011 was similar to the first half of 2010. Both six-month periods were characterized by slow U.S. economic growth, 1 another round of eurozone government debt turmoil, and policy tightening by central banks in the larger emerging economies. However, there were a number of differences in the first half of 2011including the increase in U.S. inflation rates, 2 a shock throughout the global supply chain from the tsunami in Japan, the European Central Bank becoming the first major western central bank to raise policy rates, and the potentially destabilizing political debate over the U.S. budget and debt ceiling. By the end of June, investor uncertainty had increased and returns on riskier assets trailed off, although returns for the six-month reporting period were generally solid. 3 Money-market interest rates declined over the first half of the year. A decrease in issuance, changing bank regulations, and increased demand from money-market funds combined to drive Treasury bill yields down to near 0%. In fact, the one-month Treasury bill yield declined to end June at 0.01%, while the one-month yield on financial commercial paper edged down to 0.11%. 4 Yields for Treasury notes and bonds with longer maturities fell broadly as well, with the benchmark 10-year Treasury bond decreasing 0.12 percentage points over the six-month period to finish at 3.18%. Unfounded fears of widespread municipal defaults and the expiration of the Build America Bonds program triggered a sell-off in municipal bonds late last year that lasted into early 2011. However, municipal bonds rebounded nicely, with the benchmark Bond Buyer 20 yield at 4.59% on June 30. Taxable corporate bond yields dipped, as the yield for the Moodys Baa-rated average decreased by 0.08 percentage points to 5.90% by period end. www.calvert.com CALVERT FIRST GOVERNMENT MONEY MARKET FUND SEMI-ANNUAL REPORT (UNAUDITED) 6 Outlook Our outlook for the second half of the year is for essentially more of the same, with markets paying very close attention to U.S. employment and inflation data as well as to Europes efforts to implement lasting solutions for the debt troubles of the peripheral eurozone countries. We expect Treasuries to experience some interest rate volatility within a trading range, and we also expect some volatility in corporate bonds. Since the municipal bond market is dominated by individual investors, its subject to risk from headlines about taxes and the fiscal health of municipalities. However, we expect it to remain relatively steady and overall municipal bond defaults to remain low. Since the Federal Reserve will likely stay on hold for the balance of the year, there is little hope for a meaningful increase in money-market yields in the near future. However, we anticipate Congress will pass an increase in the debt ceiling, which would ease the tight supply of Treasury bills and may raise money-market yields a small amount. Shifts and developments can occur quickly in a recovering economy. We encourage you to visit www.calvert.com for the latest Fund updates, as well as news and commentary on market events. July 2011 1 According to the Commerce Department and the Wall Street Journal Survey of Professional Forecasters as of early July, GDP growth for the first half of 2011 was estimated at 2.1% versus 2.7% for the first half of 2010. 2 According to the Bureau of Labor Statistics, as of May the year-over-year core CPI inflation rate was 1.5% and headline inflation was 3.6%. 3 For example, over the six-month reporting period, municipal bonds returned 4.42% and high-yield bonds returned 4.97% according to indices published by Barclays Plc. 4 Source for all interest rates: Federal Reserve www.calvert.com CALVERT FIRST GOVERNMENT MONEY MARKET FUND SEMI-ANNUAL REPORT (UNAUDITED) 7 CALVERT FIRST GOVERNMENT MONEY MARKET PORTFOLIO J UNE 30, 2011 I nvestment P erformance ( total return at nav*) 6 months 12 months ended ended 6/30/11 6/30/11 Class O 0.005 % 0.01 % Class B 0.005 % 0.01 % Class C 0.005 % 0.01 % Lipper U.S. Government Money Market Funds Average 0.01 % 0.02 % A VERAGE A NNUAL T OTAL R ETURNS CLASS O Six Month** 0.005 % One year 0.01 % Five year 1.86 % Ten year 1.74 % CLASS B (wIth max. load) Six Month** 0.00 % One year -4.99 % Five year 0.99 % Ten year 0.92 % CLASS C (wIth max. load) Six Month** 0.00 % One year -0.99 % Five year 1.18 % Ten year 0.92 % 7-D
